Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 1 of 45




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


    KENNETH MABS and TERRY MABS,
    as husband and wife, and RICK
    MICHALSON and CATHERINE BRICKER,
    as husband and wife,

          Plaintiffs,

    vs.

    CELEBRITY CRUISES, INC.,
    VACATION & TOUR CONSULTANTS
    (ST. KITTS) LTD. d/b/a KANTOURS,
    SKYLINE ZIPLINES LTD.,
    SKY SAFARI TOURS, INC., SKYLINE
    ECO-ADVENTURES, LTD., SACRE
    CONSULTANTS d/b/a SACRE DAVEY
    ENGINEERING, and FULTON
    ENGINEERING, LTD.

                  Defendants.
                                          /

                        COMPLAINT AND JURY TRIAL DEMAND

          Plaintiffs, KENNETH MABS and TERRY MABS, as husband and wife, and RICK

    MICHALSON and CATHERINE BRICKER, as husband and wife, as and for their complaint

    against CELEBRITY CRUISES, INC., VACATION & TOUR CONSULTANTS (ST. KITTS)

    LTD., d/b/a KANTOURS SKYLINE ZIPLINES LTD.. SKY SAFARI TOURS, INC.,

    SKYLINE ECO-ADVENTURES, LTD., SACRE CONSULTANTS d/b/a SACRE DAVEY

    ENGINEERING, and FULTON ENGINEERING, LTD., allege:
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 2 of 45




                                              The Parties

           1.      At all times material hereto, Plaintiff, Kenneth Mabs, was an individual, citizen

    and resident of Illinois and was the spouse of Terry Mabs.

           2.      At all times material hereto, Plaintiff, Terry Mabs, was an individual, citizen and

    resident of Illinois and was the spouse of Kenneth Mabs.

           3.      At all times material hereto, Plaintiff, Rick Michalson, was an individual, citizen

    and resident of Ohio and was the spouse of Catherine Bricker.

           4.      At all times material hereto, Plaintiff, Catherine Bricker, was an individual,

    citizen and resident of Ohio and was the spouse of Rick Michalson.

           5.      At all times material hereto, Defendant, Celebrity Cruises, Inc. (“Celebrity”)

    was a Liberian corporation with its principal place of business in Miami, Florida and was a

    common carrier of passengers for hire.

           6.      At all times material hereto, Defendants, Vacation & Tour Consultants (St. Kitts)

    Ltd. d/b/a Kantours and Sky Safari Tours, Inc. (hereinafter referred to collectively as “Sky

    Safari”), were foreign corporations, maintaining their principal places of business in St. Kitts

    and/or Miami, Florida, and regularly conducting business in Miami, Florida. Upon information

    and belief, Sky Safari were licensed under the laws of St. Kitts, and owned and were doing

    business as zip line, shore excursion operators in St. Kitts.

           7.      At all times material hereto, Defendants, Skyline Ziplines Ltd. and Skyline Eco-

    Adventures Ltd. (hereinafter referred to collectively as “Skyline Ziplines”), were corporate

    entities existing under the laws of Canada which built, designed, manufactured, installed, and

    inspected, and/or conducted training with respect to, the Sky Safari Zip Line Tour zip line




                                                    2
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 3 of 45




    course in St. Kitts, including but not limited to the zip line harness, trolleys, braking and/or

    safety mechanisms for use on the zipline shore excursion operated by Defendants Celebrity and

    Sky Safari, including specifically the Skyline Trolley and Catch-Block System.

              8.    At all times material hereto, Defendant, Sacre Consultants d/b/a Sacre-Davey

    Engineering (hereinafter referred to as “Sacre-Davey Engineering”), was a corporate entity

    existing under the laws of Canada which assisted and/or built, designed, manufactured,

    installed, and/or conducted feasibility studies with respect to, the Sky Safari Zip Line Tour zip

    line course in St. Kitts, including but not limited to the zip line harness, trolleys, braking and/or

    safety mechanisms for use on the zipline shore excursion operated by Defendants Celebrity and

    Sky Safari.

              9.    At all times material hereto, Defendant, Fulton Engineering, Ltd. was a

    corporate entity which assisted and/or built, designed, manufactured, installed, and/or

    conducted feasibility studies with respect to, the Sky Safari Zip Line Tour zip line course in St.

    Kitts, including but not limited to the zip line harness, trolleys, braking and/or safety

    mechanisms for use on the zipline shore excursion operated by Defendants Celebrity and Sky

    Safari.

                                         Jurisdiction and Venue

              10.   This is an action involving the diversity of citizenship of the parties as more fully

    described herein and for damages in excess of $75,000.00. In addition, there is a forum

    selection clause in the Plaintiffs’ passenger cruise ticket with Defendant Celebrity, which calls

    for all lawsuits to be brought in the federal court for the Southern District of Florida.




                                                     3
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 4 of 45




           11.     Defendant Celebrity is a common carrier engaged in the business of marketing,

    advertising, selling and operating a cruise line and the provision and sale of shore excursions

    out of various ports within the continental United States, including Ft. Lauderdale and Miami,

    Florida, San Juan, Puerto Rico, as well as other locations throughout the world, including St.

    Kitts. Defendant Celebrity derives substantial revenues from the cruises originating and

    terminating in various ports of the State of Florida, including Ft. Lauderdale and Miami, and

    San Juan, Puerto Rico as well as from the sale of shore excursions which it advertises, markets

    and sells as part of the cruise voyages to its customers.

           12.     At all times material hereto, Defendant Celebrity was the owner, operator, owner

    pro hac vice and/or otherwise in control of the vessel GTS CELEBRITY SUMMIT.

           13.     At all times material hereto, the Sky Safari Zip Line Tour located in St. Kitts

    and the platforms, traverses, zip line harness, trolleys, safety mechanisms, braking and other

    equipment used in conjunction therewith, including but not limited to the Skyline Trolley and

    Catch-Block System, were offered, arranged for, sponsored, recommended, marketed, sold, co-

    operated and/or managed by Defendant Celebrity from its headquarters in Miami, Florida as

    well as onboard the GTS CELEBRITY SUMMIT.

           14.     At all times material hereto, the Sky Safari Zip Line Tour in St. Kitts, and the

    platforms, traverses, zip lines and braking systems used in conjunction therewith, were owned

    and/or operated by Defendant Sky Safari, including all equipment and employees related to and

    necessary for the operation of the excursion/tour.

           15.     At all times material hereto, Defendant Sky Safari was engaged in the business

    of marketing, advertising, selling, and operating the Sky Safari Zip Line Tour in St Kitts.




                                                    4
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 5 of 45




    Defendant Sky Safari derives its revenues by providing shore excursions/tours to cruise lines

    and their passengers from visiting cruise ships, like the Plaintiffs. Defendant Sky Safari markets

    and promotes its zip line tour service on its website, on which it details the safety of the zip line

    tour, including the braking system, along with customer testimonials.

            16.     Notably, Defendant Sky Safari advertises that “our North American Engineered

    Cable System utilizing a cutting edge four-point paragliding harness, hands free braking and

    our patented Skyline Trolley and Catch-Block System, all certified to North American

    Amusement Park Standards.” (Emphasis added). The ‘Skyline Trolley and Catch-Block

    System’ is designed and intended to “catch” each zip line rider at the end of the zip line, so that

    the rider does not propel backwards onto the line and away from the safety of the receiving

    platform.

            17.     At all times material hereto, Defendant Sky Safari, either personally or through

    agents or representatives, including the Defendant, Celebrity, with whom it acted in concert to

    was operate, conduct, engage in and carry on business and/or business ventures in the State of

    Florida and/or the United States as a whole, thereby subjecting itself to the jurisdiction in this

    State under the Long Arm Statutes of Florida, including Florida Statute §§ 48.081, 48.181,

    and/or 48.193 and/or pursuant to Rule 4(k)(2), Federal Rules of Civil Procedure.

            18.     At all times material hereto, upon information and belief, Defendant Sky Safari,

    either personally or through its agents and representatives, including the Defendant, Celebrity,

    with whom it acted in concert, was doing substantial and non-isolated business in the State of

    Florida and/or the United States as a whole, including the conducting of an ongoing business

    relationship with Defendant Celebrity and other cruise lines headquartered in Miami for




                                                     5
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 6 of 45




    marketing and selling of recreational shore excursions/tours, including the zip line tour at the

    Sky Safari Zip Line Tour located in St. Kitts, thereby subjecting itself to the jurisdiction in this

    State under the Long Arm Statutes of Florida, including Florida Statutes §§ 48.081, 48.181 or

    48.193 and/or pursuant to Rule 4(k)(2), Federal Rules of Civil Procedure. Defendant Sky Safari

    entered into contracts in Miami with Defendant Celebrity and other cruise lines as well as other

    entities within Florida and the United States.

           19.     At all times material hereto, Defendant Sky Safari acting in concert with

    Defendant, Celebrity, marketed its shore excursions directly through Florida marketing

    representatives and/or partner and/or co-owner, Defendant Sky Safari, which promoted this

    shore excursion/tour in its literature, on its website and onboard its cruise ships for sale to

    passengers boarding its ships in Ft. Lauderdale, Miami and San Juan, Puerto Rico.

           20.     At all times material hereto, and upon information and belief, Defendant Sky

    Safari entered into a contract with Defendant Celebrity with the intent of providing protection

    for Defendant Celebrity’s passengers, including the Plaintiffs, whereby Defendant Sky Safari

    agreed to subject itself to the laws and jurisdiction of the State of Florida, consented to personal

    jurisdiction over itself, and consented to the venue of the Federal Court of the Southern District

    of Florida. Defendant Sky Safari is believed to have also agreed to indemnify Defendant

    Celebrity for the claims made in the Complaint within the meaning of Florida Statutes §

    48.193(d). Furthermore, Defendant Sky Safari is subject to the jurisdiction of this Court

    because it sold and marketed tickets to the zip line tour conducted on the Sky Safari Zip Line

    Tour located in St. Kitts, which was administered both in Florida and in St. Kitts.




                                                     6
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 7 of 45




           21.     At all times material hereto, Defendant Skyline Ziplines built, designed,

    manufactured, installed, and inspected, and/or conducted training with respect to, the platforms,

    traverses, zip line harness, trolleys, braking, and safety mechanisms for use on the Sky Safari

    Zip Line Tour in St. Kitts operated by Defendants Celebrity and Sky Safari, including but not

    limited to the Skyline Trolley and Catch-Block System.

           22.     At all times material hereto, Defendant Skyline Ziplines, either personally or

    through agents or representatives, including the Defendant, Celebrity, with whom it acted in

    concert, was operating, conducting, engaging in and carrying on business and/or business

    ventures in the State of Florida and/or the United States as a whole, thereby subjecting itself the

    jurisdiction in this State under the Long Arm Statutes of Florida, including Florida Statute §§

    48.081, 48.181, and/or 48.193 and/or pursuant to Rule 4(k)(2), Federal Rules of Civil Procedure

           23.     At all times material hereto, upon information and belief, Defendant Skyline

    Ziplines, either personally or through its agents and representatives, including the Defendant,

    Celebrity, with whom it acted in concert, was doing substantial and non-isolated business in the

    State of Florida and/or the United States as a whole, including the conducting of an ongoing

    business relationship with Defendant Sky Safari with respect to the Sky Safari Zip Line Tour

    located in St. Kitts, thereby subjecting itself to the jurisdiction in this State under the Long Arm

    Statutes of Florida, including Florida Statutes §§ 48.081, 48.181 or 48.193 and/or pursuant to

    Rule 4(k)(2), Federal Rules of Civil Procedure. Defendant Sky Safari entered into contracts in

    Miami with Defendant Celebrity and other cruise lines as well as other entities within Florida

    and the United States.




                                                     7
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 8 of 45




           24.     At all times material hereto, upon information and belief, Defendant Skyline

    Ziplines marketed its products and services, including but not limited to the ‘Skyline Trolley

    and Catch-Block System,’ directly through Florida marketing representatives and/or its website

    and/or through other digital means intended to reach the Florida market.

           25.     At all times material hereto, Defendant Sacre-Davey Engineering assisted and/or

    built, designed, manufactured, installed, and/or conducted feasibility studies with respect to the

    Sky Safari Zip Line Tour zip line course in St. Kitts, including but not limited to the zip line

    harness, trolleys, braking and/or safety mechanisms for use on the zipline shore excursion

    operated by Defendants Celebrity and Sky Safari.

           26.     At all times material hereto, Defendant Sacre-Davey Engineering was engaged

    in the business of building, designing, manufacturing, installing, and/or conducting feasibility

    studies with respect to the Sky Safari Zip Line Tour zip line course in St. Kitts, including but

    not limited to the zip line harness, trolleys, braking and/or safety mechanisms for use on the

    zipline shore excursion operated by Defendants Celebrity and Sky Safari.

           27.     At all times material hereto, Defendant Sacre-Davey Engineering, either

    personally or through agents or representatives, was operating, conducting, engaging in and

    carrying on business and/or business ventures in the State of Florida and/or the United States

    as a whole, thereby subjecting itself the jurisdiction in this State under the Long Arm Statutes

    of Florida, including Florida Statute §§ 48.081, 48.181, and/or 48.193 and/or pursuant to Rule

    4(k)(2), Federal Rules of Civil Procedure

           28.     At all times material hereto, upon information and belief, Defendant Sacre-

    Davey Engineering, either personally or through its agents and representatives, was doing




                                                    8
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 9 of 45




    substantial and non-isolated business in the State of Florida and/or the United States as a whole,

    including the conducting of an ongoing business relationship with Defendant Sky Safari with

    respect to the Sky Safari Zip Line Tour located in St. Kitts, thereby subjecting itself to the

    jurisdiction in this State under the Long Arm Statutes of Florida, including Florida Statutes §§

    48.081, 48.181 or 48.193 and/or pursuant to Rule 4(k)(2), Federal Rules of Civil Procedure.

    Defendant Sky Safari entered into contracts in Miami with Defendant Celebrity and other cruise

    lines as well as other entities within Florida and the United States.

           29.     At all times material hereto, upon information and belief, Defendant Sacre-

    Davey Engineering marketed its products and services directly through Florida marketing

    representatives and/or its website and/or through other digital means intended to reach the

    Florida market.

           30.     At all times material hereto, Defendant Fulton Engineering, Ltd. assisted and/or

    built, designed, manufactured, installed, and/or conducted feasibility studies with respect to the

    Sky Safari Zip Line Tour zip line course in St. Kitts, including but not limited to the zip line

    harness, trolleys, braking and/or safety mechanisms for use on the zipline shore excursion

    operated by Defendants Celebrity and Sky Safari.

           31.     At all times material hereto, Defendant Fulton Engineering, Ltd. was engaged in

    the business of building, designing, manufacturing, installing, and/or conducting feasibility

    studies with respect to the Sky Safari Zip Line Tour zip line course in St. Kitts, including but

    not limited to the zip line harness, trolleys, braking and/or safety mechanisms for use on the

    zipline shore excursion operated by Defendants Celebrity and Sky Safari.




                                                    9
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 10 of 45




            32.     At all times material hereto, Defendant Fulton Engineering, Ltd., either

     personally or through agents or representatives, was operating, conducting, engaging in and

     carrying on business and/or business ventures in the State of Florida and/or the United States

     as a whole, thereby subjecting itself the jurisdiction in this State under the Long Arm Statutes

     of Florida, including Florida Statute §§ 48.081, 48.181, and/or 48.193 and/or pursuant to Rule

     4(k)(2), Federal Rules of Civil Procedure

            33.     At all times material hereto, upon information and belief, Defendant Fulton

     Engineering, Ltd., either personally or through its agents and representatives, was doing

     substantial and non-isolated business in the State of Florida and/or the United States as a whole,

     including the conducting of an ongoing business relationship with Defendant Sky Safari with

     respect to the Sky Safari Zip Line Tour located in St. Kitts, thereby subjecting itself to the

     jurisdiction in this State under the Long Arm Statutes of Florida, including Florida Statutes §§

     48.081, 48.181 or 48.193 and/or pursuant to Rule 4(k)(2), Federal Rules of Civil Procedure.

     Defendant Sky Safari entered into contracts in Miami with Defendant Celebrity and other cruise

     lines as well as other entities within Florida and the United States.

            34.     At all times material hereto, upon information and belief, Defendant Fulton

     Engineering, Ltd. marketed its products and services directly through Florida marketing

     representatives and/or its website and/or through other digital means intended to reach the

     Florida market.

            35.     All conditions precedent to the filing and maintenance of this action have been

     performed, fulfilled, waived, or otherwise excused.

                                           General Allegations




                                                     10
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 11 of 45




            36.     On or about January 20, 2018, Plaintiffs, Kenneth Mabs and Terry Mabs, and

     Rick Michalson and Catherine Bricker, in consideration of the payment of a specified sum of

     money, received a ticket or tickets and boarded the GTS CELEBRITY SUMMIT in San Juan,

     Puerto Rico for a seven-day pleasure cruise.

            37.     While on board the cruise, Plaintiffs purchased the subject Sky Safari Zip Lines

     Tour excursion located in St. Kitts from Defendant Celebrity, at the place and location on the

     cruise ship where Defendant Celebrity advertised and promoted shore excursions. Among other

     things, Defendant Celebrity advertised the excursion as including a “specialized zip line harness

     that offers a unique hands and feet free experience.”

            38.     On or about January 22, 2018, Plaintiffs, during the cruise, disembarked from

     the GTS CELEBRITY SUMMIT to participate in the Sky Safari Zip Line Tour shore excursion

     in St. Kitts. This excursion included shore transportation to and from the excursion activities

     site and consisted of 5 separate zip line platforms.

            39.     During the tour at platform #1, Plaintiffs were included in the line of tour

     participants to zip line down the ‘De Boss’ zipline location. Plaintiff Kenneth Mabs was in line

     immediately before Plaintiff Rick Michalson.

            40.      The ‘De Boss’ zip line is approximately 1,350 feet long and 1,000 feet above

     sea level and utilizes the “Skyline Trolley and Catch-Block System,” designed, manufactured

     and/or installed by Defendant Skyline Ziplines. The ‘Catch-Block’ portion of the system is

     located at the receiving platform at the bottom of the zipline. When the rider reaches the end of

     the zipline (at which time he or she is travelling at a high-rate of speed), the ‘Catch-Block’ is




                                                    11
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 12 of 45




     intended to pop open and close around the trolley to which the rider is attached. By catching

     the trolley, the ‘Catch-Block’ prevents the rider from being propelled back out on the zip line.

            41.     At the ‘De Boss’ sending platform, Plaintiff Kenneth Mabs’ trolley was attached

     to the zip line and he was sent down the approximately 1,350-foot line. When he reached the

     receiving platform, however, the ‘Catch-Block’ system malfunctioned by failing to close over

     the trolley. Plaintiff Kenneth Mabs was propelled backwards on the zip line and was left

     dangling in mid-air.

            42.     Rather than waiting for the tour guide at the bottom platform to rescue Plaintiff

     Kenneth Mabs, disengage his trolley and clear him from the line, the tour guide at the sending

     platform released Plaintiff Rick Michalson while Plaintiff Kenneth Mabs was still suspended in

     mid-air on the line, unable to move. As a direct and proximate result, Plaintiff Rick Michalson

     smashed into Plaintiff Kenneth Mabs at a speed well in excess of 20 mph.

            43.     Moreover, Defendant Sky Safari did not have proper medical/emergency

     equipment or medical personnel on site, which impeded and delayed the provision of medical

     care and patient transport following the mid-line collision.

            44.     As a proximate result of the improper and dangerous operation of the zip line

     tour, the failure of the Catch-Block mechanism, and the lack of proper training, medical

     equipment and personnel, Plaintiffs Kenneth Mabs and Rick Michalson suffered severe and

     permanent injuries. The entire incident happened in the presence of Plaintiffs Terry Mabs and

     Catherine Bricker, each of whom suffered psychological trauma as a result.

                            Celebrity Cruises’ Role and Right to Control




                                                    12
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 13 of 45




            45.     At all material times, Defendant Celebrity was and is engaged in the business of

     providing cruise vacation experiences to the public. The experience of recreational shore

     excursions at the various ports of call are an essential and integral activity of the cruises sold

     and advertised by Defendant Celebrity. Defendant Celebrity organizes, promotes, advertises,

     vouches for and directly sells the shore excursions provided by employees, agents, servants,

     and/or representatives of Defendant Sky Safari. Defendant Celebrity solicits, screens, selects,

     appoints, contracts with and partners with various excursion providers, including Defendant

     Sky Safari. The shore excursions become a part of particular cruises and are described,

     marketed and advertised by Defendant Celebrity on its website and published literature, and

     provided directly to passengers, including Plaintiffs, Kenneth Mabs and Terry Mabs, and Rick

     Michalson and Catherine Bricker.

            46.     Defendant Celebrity profits directly from the sale of shore excursions, taking

     and keeping a percentage of the shore excursion revenue. The revenue from these excursions

     forms a significant portion of the overall revenue generated by Defendant Celebrity and is an

     integral portion of its business plan and model.

            47.     At all times material hereto, Defendant Celebrity hired and/or utilized its

     employees, agents, representatives, crewmembers, and/or other agents to promote, market,

     coordinate, explain and directly sell excursions provided by Defendant Sky Safari.

            48.     As part of its promotion of this significant portion of its business, Defendant

     Celebrity maintains a department at its headquarters in Miami, Florida devoted to developing,

     promoting, marketing, coordinating, explaining, selling, overseeing, supervising, auditing,

     tracking and monitoring these excursions, including Sky Safari Zip Line Tour in St. Kitts.




                                                    13
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 14 of 45




            49.     Defendant Celebrity also maintains a department and/or specified group of

     employees and crewmembers on each of its ships, including GTS CELEBRITY SUMMIT, to

     promote, market, coordinate, explain, oversee, supervise and sell these excursions as well as to

     assist various tour operators, including Defendant Sky Safari, to carry out and perform these

     excursions, including the Sky Safari Zip Line Tour in St. Kitts.

            50.     At all times material hereto, Defendant Celebrity derived substantial income

     from promoting, marketing, coordinating, directly selling and vouching for the quality and

     safety of excursions provided by Defendant Sky Safari.

            51.     Defendant Celebrity, in an effort to persuade and convince its passengers to

     purchase shore excursions, makes representations in its literature, advertisements, promotional

     materials and onboard its vessels about the safety and security of the excursions by Defendant

     Sky Safari and other excursion providers, to include the Sky Safari Zip Line Tour in St. Kitts.

            52.       As part of its efforts to persuade its passengers to purchase and partake in these

     excursions, Defendant Celebrity represents to its passengers, including Plaintiffs, Kenneth

     Mabs and Terry Mabs, and Rick Michalson and Catherine Bricker, that it regularly oversees,

     monitors, audits, tracks and inspects the operations of its tour operators, such as Defendant Sky

     Safari, both before and after it includes them as operators of tours which it promotes and sells

     to its passengers.

            53.     As part of its efforts to persuade its passengers to purchase and partake in these

     excursions, including the Sky Safari Zip Line Tour in St. Kitts, Defendant Celebrity represents

     that it sets safety standards for tour operators, such as Defendant Sky Safari, to comply with

     carrying out the excursions it promotes and sells to its passengers.




                                                     14
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 15 of 45




             54.     Defendant Celebrity, both before and after the January 20, 2018 cruise of the

     GTS CELEBRITY SUMMIT, made representations on its web page and promotional materials

     regarding its shore excursions, including the Sky Safari Zip Line Tour in St. Kitts.

             55.     Defendant Celebrity Summit made these representations with the purpose and

     intent that passengers rely upon them. Passengers, including the Plaintiffs, relied upon, to their

     detriment, these representations in choosing the cruise and the subject shore excursion, which

     they purchased directly from Defendant Celebrity in reliance upon the above referenced

     representations.

             56.     Defendant Celebrity additionally participated in the operation of Defendant Sky

     Safari’s zip line excursion in the following ways:

                     (a)     Defendant Celebrity made all arrangements for the subject excursion

     without disclosing to the Plaintiffs that the subject excursion was being run by another entity

     (and/or entities); and/or

                     (b)     Defendant Celebrity marketed the subject excursion using its company

     logo on its website and/or in its brochures and/or on its ship whereby it offered, sold, provided

     information to and answered questions of passengers about the subject excursion without

     disclosing to Plaintiffs that the subject excursion was being run by another entity (and/or

     entities); and/or

                     (c)     Defendant Celebrity maintained an excursion desk on its ship whereby

     it offered, sold, provided information to and answered questions of passengers about the subject

     excursion without disclosing to Plaintiffs that the subject excursion was being run by another

     entity (and/or entities); and/or




                                                    15
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 16 of 45




                    (d)     Until the point that Plaintiffs left the dock at which GTS CELEBRITY

     SUMMIT was secured, the Plaintiffs’ exclusive contact concerning the subject excursion was

     with Defendant Celebrity; and/or

                    (e)     Defendant Celebrity recommended to Plaintiffs to not engage in

     excursions, tours or activities that were not sold through Defendant Celebrity as Defendant

     Celebrity had no familiarity with other tours or their operations; and/or

                    (f)     Plaintiffs received a receipt exclusively from Defendant Celebrity for the

     purchase of the subject excursion; and/or

                    (g)     The fee for the excursion was charged to the Plaintiffs and collected from

     the Plaintiffs exclusively by Defendant Celebrity.

            57.     Defendant Sky Safari, in an effort to persuade and convince passengers of cruise

     lines to purchase its excursions, made representations about the safety and security of the zip

     line excursions, to include the Sky Safari Zip Line Tour in St. Kitts.

                                                 Damages

                                         Compensatory Damages

            58.     As a direct and proximate result of the Defendants’ negligence, Plaintiff,

     Kenneth Mabs, suffered severe and permanent injuries to his body and extremities, pain and

     suffering, disability, disfigurement, mental anguish, inconvenience, scarring, the loss of

     capacity for the enjoyment of life, loss of past earnings, impairment of his future earning

     capacity, and has incurred medical, nursing, life care, rehabilitation and hospital expenses in

     the past and will continue to incur such expenses in the future. All of said damages and injuries

     are permanent and continuing in nature.




                                                    16
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 17 of 45




            59.     As a direct and proximate result of the Defendants’ negligence, and the injuries

     sustained by Kenneth Mabs on or about January 22, 2018 as aforesaid, Plaintiff, Terry Mabs,

     has been personally injured and has been deprived and will be permanently deprived in the

     future of the consortium of her spouse, Kenneth Mabs, all to Terry Mabs’ damage, in a total

     amount to be established by proof at trial.

            60.     As a direct and proximate result of the Defendants’ negligence, Plaintiff, Rick

     Michalson, suffered severe and permanent injuries to his body and extremities, pain and

     suffering, disability, disfigurement, mental anguish, inconvenience, scarring, the loss of

     capacity for the enjoyment of life, loss of past earnings, impairment of his future earning

     capacity, and has incurred medical, nursing, life care, rehabilitation and hospital expenses in

     the past and will continue to incur such expenses in the future. All of said damages and injuries

     are permanent and continuing in nature.

            61.     As a direct and proximate result of the Defendants’ negligence, and the injuries

     sustained by Rick Michalson on or about January 22, 2018 as aforesaid, Plaintiff, Catherine

     Bricker, has been personally injured and has been deprived and will be permanently deprived

     in the future of the consortium of her spouse, Rick Michalson, all to Catherine Bricker’s

     damage, in a total amount to be established by proof at trial.

                                            Punitive Damages

            62.     The events causing injury in this case were committed with gross negligence,

     meaning that their conduct was so reckless or wanting in care that it constituted a conscious

     disregard or indifference to the life, safety, or rights of persons exposed to such conduct. As a

     result, punitive damages are appropriate.




                                                    17
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 18 of 45




                                         COUNT I
                           NEGLIGENCE – CELEBRITY CRUISES INC.

            63.     Plaintiffs re-allege and incorporate by reference the allegations contained in

     paragraphs 1 through 63 above as though fully set forth herein.

            64.     At all times material hereto, Defendant Celebrity owed a duty to the Plaintiffs to

     exercise reasonable care under the circumstances for the Plaintiffs’ safety and to warn of

     dangers known to Defendant Celebrity in places where its passengers, including the Plaintiffs,

     were invited to and may reasonably be expected to visit.

            65.     Defendant Celebrity breached its duty of care to the Plaintiffs by committing

     one or more of the following acts and/or omissions, including, but not limited to:

                    (a)     Failing to provide a safe excursion;

                    (b)     Failing to provide an excursion with proper and safe equipment and

     personnel, including medical/emergency equipment and personnel;

                    (c)     Failing to provide and adequately inspect, investigate, screen, select and

     retain the services of its tour operator partner, Defendant Sky Safari, to insure it was operating

     and running a reasonably safe excursion;

                    (d)     Failing to adequately monitor, supervise, and audit the ongoing

     operations of its tour operator partner, Defendant Sky Safari, to insure it was using safe, proper

     and appropriate equipment, properly trained and competent personnel, and proper and safe

     procedures to provide a reasonably safe excursion for its passengers participating in the Sky

     Safari Zip Line Tour in St. Kitts;

                    (e)     Failing to adequately warn the Plaintiffs of the dangers that would be

     encountered during the subject excursion;



                                                    18
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 19 of 45




                    (f)     Failing and/or allowing the excursion to proceed and/or continue under

     hazardous conditions which posed an unreasonable risk of injury to the Plaintiffs;

                    (g)     Assuring passengers, including Plaintiffs, that all aspects and conditions

     of the subject excursion were reasonably safe and appropriate for them when in fact they were

     not;

                    (h)     Failing to insure all necessary steps were taken for the Plaintiffs to safely

     participate in all aspects of the subject shore excursion;

                    (i)     Failing to adequately monitor, supervise and/or inspect its tour operator

     partner, Defendant Sky Safari, to insure that it employed reasonably safe means for passengers

     to participate in all aspects of the subject shore excursion;

                    (j)     Failing to promulgate, enforce and/or follow adequate policies and

     procedures for the inspection and monitoring of the subject excursion to insure proper

     equipment was used to allow for reasonably safe participation of all aspects of the subject shore

     excursion;

                    (k)     Failing to insure that properly trained and supervised persons operated

     the subject shore excursion;

                    (l)     Failing to insure that its tour operator partner, Defendant Sky Safari, had

     proper policies and procedures in place to insure passengers, including Plaintiffs, could

     reasonably safely participate in the subject excursion;

                    (m)     Having a shore excursion that was not competently or properly operated;




                                                     19
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 20 of 45




                    (n)      Failing to fulfill its duty to make good on its representations upon which

     it knew passengers would rely, including the above described promises and representations

     made in its literature, website and/or verbally to the Plaintiffs;

                    (o)      Failing to verify that the subject excursion was safe and reliable and

     properly insured;

                    (p)      Failing to implement a method of operation which was reasonable and

     safe and which would prevent the creation of dangerous conditions, such as the one in this case,

     and utilizing and/or allowing negligent methods of operation by its tour operator partner,

     Defendant Sky Safari;

                    (q)      Failing to promulgate and enforce appropriate safety rules for its tour

     operator partner, Defendant Sky Safari;

                    (r)      By creating an environment whereby passengers were deceived into

     believing that they were safe because they had purchased a Defendant Celebrity excursion ticket

     as opposed to making their own excursion plans;

                    (s)      By promoting to its passengers a false sense of security, regarding the

     risks of the excursion, the competency of its tour partner, and the safety of the excursion by its

     advertising, marketing and representations;

                    (t)      By failing to properly implement policies and procedures to track prior

     accidents, incidents or problems so that passengers could be properly warned of the danger

     posed to their health, physical and mental well-being by participating in the subject excursion;

                    (u)      By failing to follow its own safety and quality manuals (SQM) and/or

     terms of agreements, contracts, policies and procedures with regard to the subject excursion;




                                                     20
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 21 of 45




                     (v)     By failing to properly, adequately and competently test and/or audit the

     equipment used on the subject excursion;

                     (w)     By failing to mandate and enforce that the employees and/or agents

     involved in the excursion comply with Defendant Celebrity’s policies and procedures relating

     to the health and safety of its cruise ship passengers;

                     (x)     By failing to mandate and enforce that its excursion partners, including

     Defendant Sky Safari, maintain qualified and competent personnel to perform its excursions,

     including the Sky Safari Zip Line Tour in St. Kitts;

                     (y)     By failing to ensure that its excursion partner, Defendant Sky Line,

     utilize appropriate safety protocols, including but not limited to safety protocols as it relates to

     communication between the sending and receiving guides at each zip line station, to ensure the

     safety of all participants, including Plaintiffs; as follows:

                             (i)     Ensuring proper communication between the sending and

                                     receiving guides to ensure that the line was clear prior to the next

                                     participant being released from the sending platform

                             (ii)    Ensuring that appropriate language and/or signals were utilized

                                     every time prior to any participant being released from the

                                     sending platform;

                     (z)     Failing to timely clear all participants from the receiving end of the zip

     line; and

                     (aa)    In other matters not yet known, but which will be uncovered in

     discovery.




                                                      21
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 22 of 45




            66.     At all times material hereto, Defendant Celebrity failed to determine the hazards

     that the subject excursion posed to the Plaintiffs, Kenneth Mabs and Rick Michalson, failed to

     eliminate hazards, failed to modify the hazards and/or failed to properly warn the Plaintiffs,

     Kenneth Mabs and Rick Michalson, of the hazards. All of the above directly and proximately

     caused Plaintiffs, Kenneth Mabs and Rick Michalson, to be severely and permanently injured

     as described above.

            67.     Defendant Celebrity knew of the foregoing conditions causing Plaintiffs’

     accident and did not correct them, or the conditions existed for a sufficient length of time so

     that Defendant Celebrity, in the exercise of reasonable care under the circumstances, should

     have learned of them and corrected them.

                                     COUNT II
                      NEGLIGENCE/GROSS NEGLIGENCE – SKY SAFARI

            68.     Plaintiffs re-allege and incorporate by reference the allegations contained in

     paragraphs 1 through 63 above as though fully set forth herein.

            69.     At all times material hereto, Defendant Sky Safari owned and/or operated the

     subject excursion.

            70.     Defendant Sky Safari owed a duty of reasonable care under the circumstances

     for the health, welfare and safety of those passengers of Defendant Celebrity participating in its

     excursion, such as Plaintiffs.

            71.     On or about January 22, 2018, Defendant Sky Safari and/or its agents, servants,

     joint venturers, partners and/or employees, breached its duty to provide Plaintiffs, Kenneth

     Mabs and Rick Michalson, with reasonable care under the circumstances and was negligent and

     careless by committing the following acts and/or omissions including, but not limited:



                                                    22
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 23 of 45




                      (a)     Failing to provide a safe excursion;

                      (b)     Failing to provide an excursion with proper and safe equipment and

     personnel, including medical/emergency equipment and personnel;

                      (c)     Failing to adequately train, monitor and supervise and subject excursion

     to insure it had all necessary equipment to allow for passengers to have reasonably safe means

     to participate in it;

                      (d)     Operating the excursion under hazardous conditions, which posed an

     unreasonable risk of injury to Plaintiffs;

                      (e)     Failing to warn Plaintiffs of the dangers and obstacles that would be

     encountered during the subject excursion;

                      (f)     Failing to adequately monitor, supervise and/or inspect the subject

     excursion to insure that it employed reasonably safe means for passengers to participate in all

     aspects of the subject excursion;

                      (g)     Failing to promulgate, enforce and/or follow adequate policies and

     procedures for the inspection, monitoring and supervision of the subject excursion to insure

     proper and safe equipment was used for the reasonably safe participation of all aspects of the

     subject excursion;

                      (h)     Failing to insure that properly trained and supervised persons operated

     the subject excursion;

                      (i)     Operating a shore excursion that was not competently operated;




                                                     23
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 24 of 45




                    (j)     Failing to implement a method of operation which was reasonably safe

     and would prevent the creation of a dangerous condition, such as the one in this case, and

     utilizing or allowing negligent methods of operation;

                    (k)     Failing to promulgate and enforce appropriate safety rules;

                    (l)     Failing to verify that the subject excursion was safe, reliable, and

     properly insured;

                    (m)     Failing to exercise reasonable care for the safety of passengers, including

     Plaintiffs, participating in the subject excursion;

                    (n)     Failing to use safe equipment for the performance of the subject

     excursion;

                    (o)     Failing to properly maintain the equipment used for the subject

     excursion;

                    (p)     Failing to use reasonable care in the hiring, screening, training and

     monitoring of its employees and/or agents operating the subject excursion;

                    (q)     Failing to warn Plaintiffs about the hazardous nature of the subject

     excursion;

                    (r)     Failing to institute and carry out safety inspections and maintenance

     procedures to insure that the equipment used for the subject excursion was in good condition

     and otherwise safe;

                    (s)     Failing to exercise reasonable care in the operation of the subject

     excursion;




                                                     24
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 25 of 45




                     (t)     Failing to utilize appropriate safety protocols, including but not limited

     to safety protocols as it relates to communication between the sending and receiving guides at

     each zip line station, to ensure the safety of all participants, including Plaintiffs, as follows:

                             (i)     Ensuring proper communication between the sending and

                                     receiving guides to ensure that the line was clear prior to the next

                                     participant being released from the sending platform

                             (ii)    Ensuring that appropriate language and/or signals were utilized

                                     every time prior to any participant being released from the

                                     sending platform;

                     (u)     Failing to timely clear all participants from the receiving end of the zip

     line; and

                     (v)     In other matters not yet known at the present time, but which will be

     uncovered in discovery.

             72.     At all times material hereto, Defendant Sky Safari failed to determine the

     hazards that the subject excursion posed to Plaintiffs, Kenneth Mabs and Rick Michalson, failed

     to eliminate the hazards, failed to modify the hazards and failed to properly warn Plaintiffs of

     the hazards. These failures include, but are not limited to, the failure for the sending and

     receiving guides to communicate properly, the failure to ensure that the zip line was clear before

     Plaintiff, Rick Michalson, was sent from the releasing platform, and the failure to timely clear

     Plaintiff, Kenneth Mabs, from the zip line at the receiving platform. All of the above directly

     and proximately caused Plaintiffs, Kenneth Mabs and Rick Michalson, to be severely and

     permanently injured as described above.




                                                      25
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 26 of 45




            73.      Defendant Sky Safari knew of the foregoing conditions causing Plaintiffs,

     Kenneth Mabs’ and Rick Michalson’s catastrophic injuries, and did not correct them, or the

     conditions existed for a sufficient length of time so that Defendant Sky Safari, in the exercise

     of reasonable care under the circumstances, should have learned of them or corrected them.

            74.     Defendant, Sky Safari, through its employees, agents, and other authorized

     representatives, by failing to take basic safety precautions that could have prevented Kenneth

     Mabs’ and Rick Michalson’s severe and permanent injuries, including but not limited to, failing

     for the sending and receiving guides to communicate properly, failing to ensure that the zip line

     was clear before Plaintiff, Rick Michalson, was sent from the releasing platform, and failing to

     timely clear Plaintiff, Kenneth Mabs, from the zip line at the receiving platform, and Terry

     Mabs’ and Catherine Bricker’s resultant injury, acted with gross negligence, meaning that their

     conduct was so reckless or wanting in care that it constituted a conscious disregard or

     indifference to the life, safety, or rights of persons exposed to such conduct.

                              COUNT III
     APPARENT AGENCY OR AGENCY BY ESTOPPEL – CELEBRITY CRUISES INC.

            75.     Plaintiffs re-allege and incorporate by reference the allegations contained in

     paragraphs 1 through 63 and 70 through 75 above as though fully set forth herein.

            76.     Defendant Celebrity held out the owners and/or operators of the Sky Safari Zip

     Line Tour in St. Kitts as its apparent agent. Defendant Celebrity represented to its cruise

     passengers, including, but not limited to the Plaintiffs, that the operator of the Sky Safari Zip

     Line Tour in St. Kitts excursion was acting for the benefit of Defendant Celebrity. Included

     among these representations were the following:




                                                    26
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 27 of 45




                     (a)    Starting when Plaintiffs received their cruise tickets, Defendant

     Celebrity made known to its passengers with a series of internet, brochures and other media, all

     of which advertised the availability and safety of various Defendant Celebrity excursions,

     which were presented as an integral part of the cruise ship voyage. These excursions were

     marketed as excursions which were not independent of Defendant Celebrity, and which were

     distinguished from other, allegedly less safe excursions, which were not Defendant Celebrity

     excursions.

                     (b)    Defendant Celebrity maintained a shore excursion desk manned by

     crewmembers onboard the GTS CELEBRITY SUMMIT which promoted, advertised,

     explained, coordinated and supervised its excursions, including the Sky Safari Zip Line Tour

     in St. Kitts;

                     (c)    Defendant Sky Safari was not identified as the owner/operator of the Sky

     Safari Zip Line Tour in St. Kitts excursion at any time when it was being marketed by Defendant

     Celebrity and purchased by its passengers, including the Plaintiffs herein;

                     (d)    The excursions, including the Sky Safari Zip Line Tour in St. Kitts

     excursion, were paid for by passengers by charging them to passengers’ onboard accounts or

     through the passengers’ accounts maintained with the cruise line website;

                     (e)    Defendant Celebrity required that Defendant Sky Safari personnel on the

     pier have and hold up a sign for Defendant Celebrity passengers, while cruise personnel were

     stationed at the foot of the pier and directed passengers toward the tour buses;

                     (f)    At all times material hereto, Defendant Celebrity is estopped from

     denying that Defendant Sky Safari was its agent or employee;




                                                    27
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 28 of 45




                    (g)     Defendant Celebrity is therefore legally responsible for the foregoing

     acts of negligence and gross negligence of Defendant Sky Safari set forth in Count II, including

     all subparts, which were a direct and proximate cause of the injuries of Plaintiffs, Kenneth Mabs

     and Terry Mabs, and Rick Michalson and Catherine Bricker.

            77.     At all times material hereto, Defendant Sky Safari failed to determine the

     hazards that the subject excursion posed to Plaintiffs, Kenneth Mabs and Rick Michalson, failed

     to eliminate the hazards, failed to modify the hazards and failed to properly warn Plaintiffs of

     the hazards. These failures include, but are not limited to, the failure for the sending and

     receiving guides to communicate properly, the failure to ensure that the zip line was clear before

     Plaintiff, Rick Michalson, was sent from the releasing platform, and the failure to timely clear

     Plaintiff, Kenneth Mabs, from the zip line at the receiving platform. All of the above directly

     and proximately caused Plaintiffs, Kenneth Mabs and Rick Michalson, to be severely and

     permanently injured as described above.

            78.     Defendant Celebrity knew of the foregoing conditions causing Plaintiffs,

     Kenneth Mabs’ and Rick Michalson’s, accident, and did not correct them, or the conditions

     existed for a sufficient length of time so that Defendant Sky Safari, in the exercise of reasonable

     care under the circumstances, should have learned of them or corrected them.

                                       COUNT IV
                          ACTUAL AGENCY – CELEBRITY CRUISES INC.

            79.     Plaintiffs re-allege and incorporate by reference the allegations contained in

     paragraphs 1 through 63 and 70 through 75 above as though fully set forth herein.




                                                     28
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 29 of 45




            80.     Defendant Celebrity acknowledged that Defendant Sky Safari acted for it as its

     agent, Defendant Sky Safari accepted said undertaking and Defendant Celebrity exercised or

     retained the right to exercise control of Defendant Sky Safari’s actions.

            81.     Upon information and belief, Defendant Sky Safari entered into a contract with

     Defendant Celebrity, which provides Defendant Celebrity with extensive control over the day

     to day operations of Defendant Sky Safari.

            82.     Upon information and belief, the contract between Defendant Celebrity and

     Defendant Sky Safari imposes various insurance, safety and service standard obligations on

     Defendant Sky Safari spelled out in both the subject contract and other documents exchanged

     between the Defendants.

            83.     Defendant Celebrity acted as principal to the owners and operators of Defendant

     Sky Safari, which was the actual agent of Defendant Celebrity, in connection with the

     performance of the Sky Safari Zip Line Tour in St. Kitts excursion. Defendant Sky Safari

     acknowledged that status either directly or indirectly as the agent of Defendant Celebrity.

            84.     Defendant Celebrity performed all billing, advertising, organizing and direction

     of its passengers to the Defendant Sky Safari excursions. Thus, Defendant Celebrity is liable

     for the negligence of Defendant Sky Safari.

            85.     Defendant Sky Safari owed a duty of reasonable care to the Plaintiffs as set forth

     in Count II of this Complaint, which it violated in the manner set forth in Count II, the

     allegations of which are incorporated herein by reference.

            86.     At all times material hereto, Defendant Sky Safari was the agent of Defendant

     Celebrity in connection with the above described matters, and accordingly, Defendant Celebrity




                                                    29
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 30 of 45




     is legally responsible for the above described acts of negligence and gross negligence of

     Defendant Sky Safari as set forth in Count II, including all subparts, which were a direct and

     proximate cause of the injuries to Plaintiffs.

            87.     At all times material hereto, Defendant Sky Safari failed to determine the

     hazards that the subject excursion posed to Plaintiffs, Kenneth Mabs and Rick Michalson, failed

     to eliminate the hazards, failed to modify the hazards and failed to properly warn Plaintiffs of

     the hazards. These failures include, but are not limited to, the failure for the sending and

     receiving guides to communicate properly, the failure to ensure that the zip line was clear before

     Plaintiff, Rick Michalson, was sent from the releasing platform, and the failure to timely clear

     Plaintiff, Kenneth Mabs, from the zip line at the receiving platform. All of the above directly

     and proximately caused Plaintiffs, Kenneth Mabs and Rick Michalson, to be severely and

     permanently injured as described above.

            88.     Defendants knew of the foregoing conditions causing Plaintiffs, Kenneth Mabs’

     and Rick Michalson’s, and did not correct them, or the conditions existed for a sufficient length

     of time so that Defendants, in the exercise of reasonable care under the circumstances, should

     have learned of them or corrected them.

                                        COUNT V
                        JOINT VENTURE – CELEBRITY and SKY SAFARI

            89.     Plaintiffs re-allege and incorporate by reference the allegations contained in

     paragraphs 1 through 75 above as though fully set forth herein.

            90.      At all times material hereto, Defendant Celebrity and Defendant Sky Safari

     intended to form, and in fact engaged in, a joint venture to provide excursions to passengers




                                                      30
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 31 of 45




     onboard Defendant Celebrity vessels, as evidenced by the total circumstances of the agreement

     and relationship between the parties.

             91.     The provision of excursions at each port is a significant portion of the cruise as

     advertised, marketed and sold by Defendant Celebrity, and an integral part of its overall

     business plan. In order to fulfill its business plan and to make each passenger’s cruise meet the

     representations contained in the above described advertising and marketing, it was necessary

     for Defendant Celebrity to enter into a joint venture with tour operators, such as Defendant Sky

     Safari, in order to provide such excursions.

             92.     As part of its joint venture, Defendant Celebrity set up, developed, arranged for,

     sponsored, recommended, marketed, set the pricing, directly sold, provided expert advice, made

     announcements, organized passengers, handled customer complaints and issued refunds,

     controlled, supervised and monitored the Sky Safari Zip Line Tour in St. Kitts excursion.

             93.     As part of its joint venture, Defendant Sky Safari provided the personnel and

     equipment for the subject excursion for Defendant Celebrity’s passengers and agreed to work

     jointly with Defendant Celebrity in its performance and operation.

             94.     Defendant Celebrity, on behalf of the joint venture, charged and collected a fee

     from its passengers who utilized the excursion. Upon information and belief, the fee was split

     between Defendant Celebrity and Defendant Sky Safari, so that each Defendant directly shared

     in the profits and losses of the joint venture.

             95.     Since the port excursions are a critical part of Defendant Celebrity’s business

     strategy, Defendant Celebrity would be required to either create or fully run the shore

     excursions itself or partner with local tour operators.     Therefore, by choosing this model,




                                                       31
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 32 of 45




     Defendant Celebrity further benefited from the joint venture by not having to expend the money

     and other resources necessary to create its own excursions from scratch in each port.

              96.   Both Defendant Celebrity and Defendant Sky Safari invested their time, money,

     effort, overhead, employees, operating costs, salaries and other resources into this joint venture

     and therefore each further would share in the losses of the joint venture, if it was not successful

     or profitable by losing these investments. In addition, Defendant Celebrity would sustain

     additional losses if the joint venture was not successful by having to invest the money,

     resources, and time necessary to create a replacement shore excursion in St. Kitts, since the

     existence of this excursion was of significant importance to Defendant Celebrity’s business

     model.

              97.   In addition to sharing in the ticket sales generated by the joint venture, both

     Defendant Celebrity and Defendant Sky Safari also shared in the profits of the joint venture in

     that it increased the attraction and value of their overall products and services, thereby

     improving their overall business prospects and profits, while also helping in their efforts to

     expand their core business. In the case of Defendant Celebrity, the success of this excursion

     increased its ability to attract passengers for its cruises. In the case of Defendant Sky Safari, it

     increased its ability to successfully market its services to other cruise lines, hotels and other

     entities.

              98.   Both Defendant Celebrity and Defendant Sky Safari had control over this joint

     venture. Defendant Sky Safari had control over the day to day operation of the subject

     excursion through the use of its equipment and personnel. Defendant Celebrity also maintained

     control over the day to day operation of the excursion in that it established standards, policies




                                                     32
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 33 of 45




     and procedures to which it required Defendant Sky Safari to adhere regarding recruitment,

     hiring, qualifications and training of its personnel, the inspection, quality, maintenance and

     safety of its equipment, the retention of insurance and the manner of its operation of the subject

     excursion. In addition, Defendant Celebrity retained the right and ability to terminate, suspend,

     or postpone excursions if Defendant Sky Safari did not comply with the standards which it

     established, and retained the authority to inspect and supervise all aspects of the operation of

     the subject excursion by Defendant Sky Safari. Defendant Celebrity also maintained control

     over the arrangements for the scheduling, marketing, sales and refunds, as well as final authority

     over whether the excursion would be conducted, modified, cancelled or terminated at any time

     due to the existence of conditions which threatened the safety of its passengers.

            99.     Upon information and belief, both Defendants maintained insurance for their

     activities in the performance of the joint venture.

            100.    As a result of the above described facts, Defendant Celebrity and Defendant Sky

     Safari therefore:

                    (a)     Had a community of interest in the performance of the common purpose,

     that is, the sale and provision of the subject excursion to passengers for profit and to further

     benefit their business models;

                    (b)     Had a joint right to control with respect to the provision of the subject

     excursion to passengers onboard Defendant Celebrity’s vessels;

                    (c)     Had a right to share in the profits; and

                    (d)     Had a duty to share in the losses which may have been sustained.




                                                    33
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 34 of 45




            101.    As joint venturers, Defendant Celebrity and Defendant Sky Safari are liable for

     each other’s actions and negligence. As a result, Defendant Celebrity is liable for the negligent

     and grossly negligent conduct of Defendant Sky Safari as set forth in Count II and incorporated

     herein by reference, and Defendant Sky Safari is liable for the negligent conduct of Defendant

     Celebrity as set forth in Count I and incorporated herein by reference, which were a direct and

     proximate cause of the injuries to Plaintiffs, Kenneth Mabs and Terry Mabs, and Rick

     Michalson and Catherine Bricker.

            102.     At all times material hereto, Defendant Sky Safari failed to determine the

     hazards that the subject excursion posed to Plaintiffs, Kenneth Mabs and Rick Michalson, failed

     to eliminate the hazards, failed to modify the hazards and failed to properly warn Plaintiffs of

     the hazards. These failures include, but are not limited to, the failure for the sending and

     receiving guides to communicate properly, the failure to ensure that the zip line was clear before

     Plaintiff, Rick Michalson, was sent from the releasing platform, and the failure to timely clear

     Plaintiff, Kenneth Mabs, from the zip line at the receiving platform. All of the above directly

     and proximately caused Plaintiffs, Kenneth Mabs and Rick Michalson, to be severely and

     permanently injured as described above.

            103.    Defendants knew of the foregoing conditions causing Plaintiffs, Kenneth Mabs’

     and Rick Michalson’s, accident, and did not correct them, or the conditions existed for a

     sufficient length of time so that Defendants, in the exercise of reasonable care under the

     circumstances, should have learned of them or corrected them.

                                    COUNT VI –
                   BREACH OF THIRD-PARTY BENEFICIARY CONTRACT
                      (CELEBRITY CRUISES INC. and SKY SAFARI)




                                                    34
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 35 of 45




            104.    Plaintiffs re-allege and incorporate by reference the allegations set forth in

     paragraphs 1 through 75 as though fully set forth herein.

            105.     Defendant Celebrity and Defendant Sky Safari entered into a contract in which

     Defendant Sky Safari provided various excursions for Defendant Celebrity’s passengers,

     including the Sky Safari Zip Line Tour in St. Kitts excursion.

            106.    Upon information and belief, this contract imposes various obligations upon

     Defendant Sky Safari intended for the benefit of passengers of Defendant Celebrity, including

     Plaintiffs, including, but not limited to, insurance, safety and service standard obligations, as

     well as the obligation to agree to jurisdiction for any litigation instituted by Defendant

     Celebrity’s passengers against it for breach of the obligations which it owed under the contract

     or any other rules, regulations and standards promulgated by Defendant Celebrity.

            107.    Defendant Safari breached this contract by failing to comply with its safety and

     service standard obligations imposed by Defendant Celebrity as described in detail in Count II,

     which is incorporated herein by reference.

            108.    Defendant Celebrity breached the subject contract by failing to comply with its

     obligations to make sure that Defendant Sky Safari complied with its safety and service standard

     obligations in connection with the operation of the subject excursion as set forth in detail in

     Count I, which is incorporated herein by reference.

            109.    The above described obligations under this contract, and the various standards

     and obligations incorporated into it by reference, were intended for the benefit and safety of the

     passengers of Defendant Celebrity, including the Plaintiffs.




                                                    35
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 36 of 45




            110.    At all times material hereto, Defendant Sky Safari failed to determine the

     hazards that the subject excursion posed to Plaintiffs, Kenneth Mabs and Rick Michalson, failed

     to eliminate the hazards, failed to modify the hazards and failed to properly warn Plaintiffs of

     the hazards. These failures include, but are not limited to, the failure for the sending and

     receiving guides to communicate properly, the failure to ensure that the zip line was clear before

     Plaintiff, Rick Michalson, was sent from the releasing platform, and the failure to timely clear

     Plaintiff, Kenneth Mabs, from the zip line at the receiving platform. All of the above directly

     and proximately caused Plaintiffs, Kenneth Mabs and Rick Michalson, to be severely and

     permanently injured as described above.

            111.    Defendant Celebrity knew of the foregoing conditions causing Plaintiffs,

     Kenneth Mabs’ and Rick Michalson’s, accident, and did not correct them, or the conditions

     existed for a sufficient length of time so that Defendant Sky Safari, in the exercise of reasonable

     care under the circumstances, should have learned of them or corrected them.

                                        COUNT VIII
                            STRICT LIABILITY (SKYLINE ZIPLINES)

            112.    Plaintiffs re-allege and incorporate by reference the allegations contained in

     paragraphs 1 through 63 as though fully set forth herein.

            113.    Defendant Skyline Ziplines built, designed, manufactured, installed, and

     inspected, and offered training with respect to, the Sky Safari Zip Line Tour zip line course,

     including but not limited to the zip line harness, trolleys, and safety mechanisms for use on

     zipline, shore excursions operated by Defendants Celebrity and Sky Safari. This conduct

     includes, but is not limited to, the manufacture, design, installation, and maintenance of the

     “Skyline Trolley and Catch-Block System” that failed as described above. Zip lining is an



                                                     36
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 37 of 45




     ultrahazardous and inherently dangerous activity requiring the exercise of the highest standard

     of care in order to be engaged in safely.

            114.    The Skyline Trolley and Catch-Block System on the De Boss zip line of the Sky

     Safari Zip Line Tour in St. Lucua, as designed, built, and maintained, is defective and

     unreasonably dangerous. It failed to catch Plaintiff, Kenneth Mabs’, trolley, leading to Plaintiff

     being propelled back out on the zip line and being completely helpless to avoid the resulting

     collision with Plaintiff Rick Michalson.

            115.    The defect directly and proximately caused, and/or exacerbated, the injuries and

     damages suffered by Plaintiffs.

                                        COUNT IX
                               NEGLIGENCE – SKYLINE ZIPLINES

            116.    Plaintiffs re-allege and incorporate by reference the allegations contained in

     paragraphs 1 through 63 as though fully set forth herein.

            117.    Defendant Skyline Ziplines owed a duty to design, and supervise the

     construction, and specifically the design, manufacture, installation and/or maintenance of the

     Skyline Trolley and Catch-Block System, of the Sky Safari Zip Line Tour in St. Kitts in such a

     way that it, and was safe, and to warn of any defects. This duty ran to the intended users of the

     Sky Safari Zip Line Tour in St. Kitts, including Plaintiffs.

            118.    Moreover, Defendant Skyline Ziplines owed a duty to inspect the design,

     construction, maintenance, and operation of the Sky Safari Zip Line Tour in St. Kitts,

     specifically including the Skyline Trolley and Catch-Block System in the De Boss zip line, to

     determine whether it was free of defects, and to warn of any such defects. This duty ran to the

     intended users of the Sky Safari Zip Line Tour in St. Kitts, including Plaintiffs.



                                                    37
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 38 of 45




            119.    Defendant Skyline Ziplines breached these duties by failing to ensure that the

     Catch-Block was designed appropriately and/or was in working order. Defendant Skyline

     further breached these duties by failing to detect, identify, evaluate, and/or report the defects in

     the design, construction, maintenance, and operation of the Sky Safari Zip Line Tour in St.

     Kitts, or require that they be remedied or warnings be given, as part of any inspection of the

     Sky Safari Zip Line Tour in St. Kitts.

            120.    As a direct and proximate result of Defendant Skyline Ziplines’ negligence,

     Plaintiffs suffered injuries and damages as described above.

                                       COUNT VIII
                      STRICT LIABILITY (SACRE-DAVEY ENGINEERING)

            121.    Plaintiffs re-allege and incorporate by reference the allegations contained in

     paragraphs 1 through 63 as though fully set forth herein.

            122.    Defendant Sacre-Davey Engineering built, designed, manufactured, installed,

     and/or conducted feasibility studies with respect to, the Sky Safari Zip Line Tour zip line course

     in St. Kitts, including but not limited to the zip line harness, trolleys, braking and/or safety

     mechanisms for use on the zipline shore excursion operated by Defendants Celebrity and Sky

     Safari. Zip lining is an ultrahazardous and inherently dangerous activity requiring the exercise

     of the highest standard of care in order to be engaged in safely.

            123.    The braking system on the De Boss zip line of the Sky Safari Zip Line Tour in

     St. Lucua, as designed, built, and maintained, is defective and unreasonably dangerous. It failed

     to catch Plaintiff, Kenneth Mabs’, trolley, leading to Plaintiff being propelled back out on the

     zip line and being completely helpless to avoid the resulting collision with Plaintiff Rick

     Michalson.



                                                     38
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 39 of 45




             124.    The defect directly and proximately caused, and/or exacerbated, the injuries and

     damages suffered by Plaintiffs.




                                 COUNT IX
           NEGLIGENCE/GROSS NEGLIGENCE – SACRE-DAVEY ENGINEERING

             125.    Plaintiffs re-allege and incorporate by reference the allegations contained in

     paragraphs 1 through 63 above as though fully set forth herein.

             126.    At all times material hereto, Defendant Sacre-Davey Engineering built,

     designed, manufactured, installed, and/or conducted feasibility studies with respect to, the Sky

     Safari Zip Line Tour zip line course in St. Kitts, including but not limited to the zip line harness,

     trolleys, braking and/or safety mechanisms for use on the zipline shore excursion operated by

     Defendants Celebrity and Sky Safari.

             127.    Defendant Sacre-Davey Engineering owed a duty of reasonable care under the

     circumstances for the health, welfare and safety of those passengers of Defendant Celebrity

     participating in its excursion, such as Plaintiffs.

             128.    On or about January 22, 2018, Defendant Sacre-Davey Engineering and/or its

     agents, servants, joint venturers, partners and/or employees, breached its duty to provide

     Plaintiffs, Kenneth Mabs and Rick Michalson, with reasonable care under the circumstances

     and was negligent and careless by committing the following acts and/or omissions including,

     but not limited:

                     (a)     Failing to provide a safe excursion;




                                                      39
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 40 of 45




                    (b)       Failing to provide an excursion with proper and safe equipment and

     personnel, including medical/emergency equipment and personnel;

                    (c)       Failing to warn Plaintiffs of the dangers and obstacles that would be

     encountered during the subject excursion;

                    (d)       Failing to promulgate, enforce and/or follow adequate policies and

     procedures in connection with feasibility studies of the subject excursion to insure proper and

     safe equipment was used for the reasonably safe participation of all aspects of the subject

     excursion;

                    (e)       Failing to insure that properly trained and supervised persons operated

     the subject excursion;

                    (f)       Failing to conduct adequate feasibility studies;

                    (g)       Failing to implement a method of operation which was reasonably safe

     and would prevent the creation of a dangerous condition, such as the one in this case, and

     utilizing or allowing negligent methods of operation;

                    (h)       Failing to promulgate and enforce appropriate safety rules;

                    (i)       Failing to verify that the subject excursion was safe, reliable, and

     properly insured;

                    (j)       In other matters not yet known at the present time, but which will be

     uncovered in discovery.

            129.    At all times material hereto, Defendant Sacre-Davey Engineering failed to

     determine the hazards that the subject excursion posed to Plaintiffs, Kenneth Mabs and Rick

     Michalson, failed to eliminate the hazards, failed to modify the hazards and failed to properly




                                                      40
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 41 of 45




     warn Plaintiffs of the hazards. These failures include, but are not limited to, the failure to ensure

     that the braking system on the zip-line Defendant Sacre-Davey Engineering assisted and/or

     built was appropriate and in reasonable working condition. All of the above directly and

     proximately caused Plaintiffs, Kenneth Mabs and Rick Michalson, to be severely and

     permanently injured as described above.

             130.     Defendant Sacre-Davey Engineering knew of the foregoing conditions causing

     Plaintiffs, Kenneth Mabs’ and Rick Michalson’s, accident, and did not correct them, or the

     conditions existed for a sufficient length of time so that Defendant Sky Safari, in the exercise

     of reasonable care under the circumstances, should have learned of them or corrected them.

     Defendant, Sacre-Davey Engineering, through its employees, agents, and other authorized

     representatives, by failing to take basic safety precautions that could have prevented Kenneth

     Mabs’ and Rick Michalson’s severe and permanent injuries, acted with gross negligence,

     meaning that their conduct was so reckless or wanting in care that it constituted a conscious

     disregard or indifference to the life, safety, or rights of persons exposed to such conduct.

                                        COUNT X
                      STRICT LIABILITY (FULTON ENGINEERING, LTD.)

             131.    Plaintiffs re-allege and incorporate by reference the allegations contained in

     paragraphs 1 through 63 as though fully set forth herein.

             132.    Defendant Fulton Engineering, Ltd. built, designed, manufactured, installed, and

     inspected, and offered training with respect to, the Sky Safari Zip Line Tour zip line course,

     including but not limited to the zip line harness, trolleys, braking and safety mechanisms for

     use on zipline, shore excursions operated by Defendants Celebrity and Sky Safari. Zip lining is




                                                      41
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 42 of 45




     an ultrahazardous and inherently dangerous activity requiring the exercise of the highest

     standard of care in order to be engaged in safely.

             133.    The braking system on the De Boss zip line of the Sky Safari Zip Line Tour in

     St. Lucua, as designed, built, and maintained, is defective and unreasonably dangerous. It failed

     to catch Plaintiff, Kenneth Mabs’, trolley, leading to Plaintiff being propelled back out on the

     zip line and being completely helpless to avoid the resulting collision with Plaintiff Rick

     Michalson.

             134.    The defect directly and proximately caused, and/or exacerbated, the injuries and

     damages suffered by Plaintiffs.

                                 COUNT XI
           NEGLIGENCE/GROSS NEGLIGENCE – FULTON ENGINEERING, LTD.

             135.    Plaintiffs re-allege and incorporate by reference the allegations contained in

     paragraphs 1 through 63 above as though fully set forth herein.

             136.    At all times material hereto, Defendant Fulton Engineering, Ltd. built, designed,

     manufactured, installed, and/or conducted feasibility studies with respect to, the Sky Safari Zip

     Line Tour zip line course in St. Kitts, including but not limited to the zip line harness, trolleys,

     braking and/or safety mechanisms for use on the zipline shore excursion operated by

     Defendants Celebrity and Sky Safari.

             137.    Defendant Fulton Engineering, Ltd. owed a duty of reasonable care under the

     circumstances for the health, welfare and safety of those passengers of Defendant Celebrity

     participating in its excursion, such as Plaintiffs.

             138.    On or about January 22, 2018, Defendant Fulton Engineering, Ltd. and/or its

     agents, servants, joint venturers, partners and/or employees, breached its duty to provide



                                                      42
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 43 of 45




     Plaintiffs, Kenneth Mabs and Rick Michalson, with reasonable care under the circumstances

     and was negligent and careless by committing the following acts and/or omissions including,

     but not limited:

                    (a)       Failing to provide a safe excursion;

                    (b)       Failing to provide an excursion with proper and safe equipment and

     personnel, including medical/emergency equipment and personnel;

                    (c)       Failing to warn Plaintiffs of the dangers and obstacles that would be

     encountered during the subject excursion;

                    (d)       Failing to promulgate, enforce and/or follow adequate policies and

     procedures in connection with feasibility studies of the subject excursion to insure proper and

     safe equipment was used for the reasonably safe participation of all aspects of the subject

     excursion;

                    (e)       Failing to insure that properly trained and supervised persons operated

     the subject excursion;

                    (f)       Failing to conduct adequate feasibility studies;

                    (g)       Failing to implement a method of operation which was reasonably safe

     and would prevent the creation of a dangerous condition, such as the one in this case, and

     utilizing or allowing negligent methods of operation;

                    (h)       Failing to promulgate and enforce appropriate safety rules;

                    (i)       Failing to verify that the subject excursion was safe, reliable, and

     properly insured;




                                                      43
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 44 of 45




                     (j)     In other matters not yet known at the present time, but which will be

     uncovered in discovery.

             139.    At all times material hereto, Defendant Fulton Engineering, Ltd. failed to

     determine the hazards that the subject excursion posed to Plaintiffs, Kenneth Mabs and Rick

     Michalson, failed to eliminate the hazards, failed to modify the hazards and failed to properly

     warn Plaintiffs of the hazards. These failures include, but are not limited to, the failure to ensure

     that the braking system on the zip-line Defendant Fulton Engineering, Ltd. assisted and/or built

     was appropriate and in reasonable working condition. All of the above directly and proximately

     caused Plaintiffs, Kenneth Mabs and Rick Michalson, to be severely and permanently injured

     as described above.

             140.     Defendant Fulton Engineering, Ltd. knew of the foregoing conditions causing

     Plaintiffs, Kenneth Mabs’ and Rick Michalson’s, accident, and did not correct them, or the

     conditions existed for a sufficient length of time so that Defendant Sky Safari, in the exercise

     of reasonable care under the circumstances, should have learned of them or corrected them.

     Defendant, Fulton, through its employees, agents, and other authorized representatives, by

     failing to take basic safety precautions that could have prevented Kenneth Mabs’ and Rick

     Michalson’s severe and permanent injuries, acted with gross negligence, meaning that their

     conduct was so reckless or wanting in care that it constituted a conscious disregard or

     indifference to the life, safety, or rights of persons exposed to such conduct.

             WHEREFORE, based on the causes of action set forth above, Plaintiffs, Kenneth Mabs

     and Terry Mabs, and Rick Michalson and Catherine Bricker, demand judgment against the

     Defendants, CELEBRITY CRUISES, INC., VACATION & TOUR CONSULTANTS (ST.




                                                      44
Case 1:19-cv-20144-MGC Document 1 Entered on FLSD Docket 01/10/2019 Page 45 of 45




     KITTS) LTD., d/b/a KANTOURS SKYLINE ZIPLINES LTD. SKY SAFARI TOURS, INC.,

     SKYLINE ECO-ADVENTURES, LTD., SACRE CONSULTANTS d/b/a SACRE DAVEY

     ENGINEERING, and FULTON ENGINEERING, LTD., jointly and severally, for

     compensatory and punitive damages in an amount to be determined at trial by a jury, together

     with interest and costs, and such other and further relief as may seem just to the Court in the

     premises.

                                              Jury Demand

            Plaintiffs demand trial by jury on all claims triable by right of jury.

            Dated: January 10, 2019.

                                                   Respectfully submitted,


                                                   /s/ David P. Vitale Jr.___________________
                                                   JACK SCAROLA
                                                   Florida Bar No.: 169440
                                                   DAVID P. VITALE JR.
                                                   Florida Bar No.: 115179
                                                   Attorney E-Mail:         jsx@searcylaw.com and
                                                   dvitale@searcylaw.com
                                                   Primary E-Mail: _scarolateam@searcylaw.com
                                                   Searcy Denney Scarola Barnhart & Shipley, P.A.
                                                   2139 Palm Beach Lakes Boulevard
                                                   West Palm Beach, Florida 33409
                                                   Phone: (561) 686-6300
                                                   Fax: (561) 383-9465
                                                   Attorneys for Plaintiffs




                                                    45
